FA iia .. 20-10343-LSS Doc 3869 Filed 05/13/21 Pagel of) AB2/

Uusti<ce

"a YO, Kil
Lar Selber Si Weastein, . ow
THE BOA HAS ForPethed 145 iG tsmneen
We beatin. qe Fron the Fietabus Sehudi vey WA
AW Ek Weaee mn boon - A wa Aone & ottheng Ne Corech
it, Kuow BGA CSVeyingtoe GaAlh AWAY E Rom
AWW ale MNAREY imavoutda AWS AAT WAS
Abo sed Wm BWAERE CARE
_\ med RA ACA K/ ocWerR toihthe Wave Ve \Vwue

(
Kuitkt TATS OPA TAL WAR WE Aver

“Wey Mad phK Vthese y cares te om Ree

AMS Oboe pre bk en Be ki AN ox t\ Cog)

Mak mins 3 3 Py. 5 NAY nu C A es R SARA YY rig. Garsp -
tay mg be po xkhis pRoblenr Bway, AS
Cileep A atey cack ~ th EY tA Aes Ob
& @osmkible kor there Ac Lous.

Varo TL seem’ abber au Ahess
YERRS © FE abuse of ethildanen Witte Mme ,

Note = A us \ & fe mT eta vee Nie
kot oee -Us de ter’ Where po eek Rook -
RST am Now NX
DT weo LWhike + oP ok KAO
QRand CAILAEH IM BSA
NowWind ath ak Wey Go thlY
be gale,

 

Thacdd “OO

 
Case 20-10343-LSS Doc 3869 Filed 05/13/21 Page 2 of 2

  

EON EEAUE EET VN

7020 Ob4O goo, Mat ee
Vor 202 NPM 2 I

USTICE | aUAN CO lhew CIR e(N

Bsa B Ku prey Case
oS UY MM nedet ol peek EA Flroa

LUT Iracug FON , HE-19gol

 

 

 

WELLS s1U fh sxfond gly] fll yy fond efi agipeafa

 

BUGS

 

 

 
